DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US-9127020-B2, in view of any combination of claims 2-3 and/or 18-20, or alternatively, in view of claim 5 and/or claim 10 in view of claim 1 .
Although the claims at issue are not identical, they are not patentably distinct from each other because choice of E=bicyclic group with one Y1=O,S and another Y1=NR and preferred definitions for bd, D, in dependent claims read on the instant claims. Reasoning is analogous to 35 USC §102/103 rejection over the PG-PUB, below.

Alternatively, although the claims at issue are not identical, they are not patentably distinct from each other because replacement of E=tricyclic group with E=bicyclic group with one Y1=O,S and another Y1=NR reads on the claims. Reasoning is analogous to 35 USC §102/103 rejection over the PG-PUB, below.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US-11063222-B2, in view of claims 3 and/or 4 and/or 13, or alternatively, in view of claim 23 in view of claim 1.
Although the claims at issue are not identical, they are not patentably distinct from each other because choice of Z=Formula 2 with Q=O,S; in this case, species meeting the claimed limitations can be at once envisioned from the claims upon review of the preferred definitions for EWG1, T1, T2, T3, T4, EWG2 in dependent claims. Reasoning is analogous to 35 USC §102/103 rejection over the WO equivalent, below.
Alternatively, although the claims at issue are not identical, they are not patentably distinct from each other because replacement of formula II of claim 23 with Z=Formula 2 with Q=O,S yields instant claims. Reasoning is analogous to 35 USC §102/103 rejection over the WO equivalent, below.


Claim Objections
Claims 3, 8, 12-13, and 15 are objected to because of the following informalities:
Claim 3 recites “Y5 is…, optionally where Y5 is …” and similar for Y6, Y7, and Y8.
Claim 8 recites “optionally where Z1 and Z2 are O.”
Claim 12 recites “…wherein the optoelectronic component is an organic optoelectronic component optionally selected from an organic solar cell, an OFET, an OLED or an organic photodetector…”
Claim 13 recites “optionally an absorber layer…” and “…wherein the layer system (7) has at least one photoactive layer (4), … optionally wherein the layer system (7) has at least two photoactive layers”
Claim 15 recites “An organic optoelectronic component comprising at least one compound as claimed in claim 1, optionally wherein the organic optoelectronic component is an organic solar cell.”
While it is clear these limitations are not required, unlike instances of “preferably,” they nonetheless add nothing to the claim, and would be better placed in independent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “Q is O or S, preferably Q is S…”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP §2173.05(c). In the present instance, claim 1 recites the broad recitation “Q is O or S,” and the claim also recites “preferably Q is S” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Other claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hildebrandt, et al., WO-2017114938-A1 (see §371-equivalent US-20190006599-A1 for mapping).

Claim 1. Hildebrandt teaches compound of the general formula II (compound of prior art general formula I, wherein Z=Formula 2 and Q=O or S; in this case, species meeting the claimed limitations can be at once envisioned from the disclosure upon review of the preferred definitions for EWG1, T1, T2, T3, T4, EWG2. Subscripts on groups omitted for brevity):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Alternatively, Hildebrandt teaches compounds of prior art general formula II (see ¶¶100-105, and additionally, specific compounds in Table 1, which fall within the purview of prior art general formula II). Compounds of prior art general formula II are also represented by prior art general formula I, wherein Z=Formula 1. However, according to the general disclosure, compound of prior art general formula I can have Z=Formula 2, with Q=O,S, as an alternative to Z=Formula 1. Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute Z=Formula 2, with Q=O,S, for prior art Formula 1, or alternatively, starting from general formula I with Z=Formula 2, with Q=O,S, choose EWG1, T1, T2, T3, T4, EWG2, a, b, c, d, and e, to be those exemplified in prior art general formula II, or the specific compounds, as Hildebrandt suggests this are suitable choices for these groups.
Such a modification could be applied to prior art general formula II, or, alternatively, formula II with preferred substituents (see ¶¶100-106; subscripts removed for brevity), yielding at least:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


…or, to the prior art specific compounds in general, yielding at least the following (although this rejection may be and is intended to be applied to each and every prior art specific compound, and Q may also be O):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


In general:
Q is O or S (see definitions for M @ ¶¶9-15);
R1 is selected from the group consisting of alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, and aryl (see definitions for prior art R2 @ ¶¶9-15);
X1 and X2 are independently of one another N or C-R4; where R4 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see definitions for prior art X3 and X4 @ ¶¶9-15);
A1 is a group having the formula Ia (see definitions for group T2 @ ¶¶17-24),
where * denotes the point of attachment to the compound of the general formula I;
Z1 is selected from the group consisting of O, S, Se, and N-R5, where R5 is selected from the group consisting of H, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, and aryl (see definitions for group A @ ¶¶17-24);
Y1 is N or C-R6, where R6 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see definitions for group X17 and X18 and R @ ¶¶17-24);
Y2 is N or C-R7, where R7 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see definitions for group X17 and X18 and R @ ¶¶17-24);
and where R6 and R7 may be homocyclically or heterocyclically linked to one another in the form of a ring structure (see ¶91 with reference to formula 10);
R2 is selected from the group consisting of H, halogen, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, branched or linear, cyclic or open-chain alkyl, amino, aryl, heteroaryl, alkenyl, and an electron-withdrawing alkyl group having at least one C=C double bond, wherein H may be substituted by CN or F (see definitions for EWG1 and/or EWG1-T1 together);
A2 is a group having the formula Ib,
where * denotes the point of attachment to the compound of the general formula I;
Z2 is selected from the group consisting of O, S, Se, and N-R8, where R8 is selected from the group consisting of H, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, and aryl (see definitions for group A @ ¶¶17-24; one of Z1 and Z2 is O);
Y3 is N or C-R9, where R9 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see definitions for group X17 and X18 and R @ ¶¶17-24);
Y4 is N or C-R10, where R10 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see definitions for group X17 and X18 and R @ ¶¶17-24);
and where R9 and R10 may be homocyclically or heterocyclically linked to one another in the form of a ring structure (see ¶91 with reference to formula 10);
and R3 is selected from the group consisting of H, halogen, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, branched or linear, cyclic or open-chain alkyl, amino, aryl, heteroaryl, alkenyl, and an electron-withdrawing alkyl group having at least one C=C double bond, wherein H may be substituted by CN or F (see definitions for EWG1 and/or EWG1-T1 together).

Claim 2: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein: R1 is selected from the group consisting of ethyl, propyl, butyl, branched alkyl, and aryl (see definitions for R; alkyl in general suggests ethyl, propyl, butyl, branched alkyl, and C6 aryl suggest phenyl. See also specific compounds); and where Z1 and Z2 are each independently of one another O or S (one of Z1 and Z2 is O).

Claim 3: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein the compound is a compound of the general formula II,
where n is 0, 1 or 2 and m is 0, 1 or 2 (from prior art general formula I, or 0 from prior art general formula II / specific compounds);
Q is O or S (see above);
Z3 and Z4 are each independently of one another selected from the group consisting of O, S, Se, and N-R11, where R11 is selected from the group consisting of H, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, and aryl (see above);
R12 is selected from the group consisting of H, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, alkenyl, and an electron-withdrawing alkyl group having at least one C=C double bond, wherein H may be substituted by CN or F (see above);
R13 is selected from the group consisting of H, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, alkenyl, and an electron-withdrawing alkyl group having at least one C=C double bond, wherein H may be substituted by CN or F (see above); 
Y5 is N or C-R14, where R14 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted; Y6 is N or C-R15, where R15 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted (see above);
Y7 is N or C-R16, where R16 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted (see above);
Y8 is N or C-R17, where R17 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted (see above);
and where respectively R14 and R15, and/or R16 and R17, may together form a homocyclic five-membered ring or six-membered ring, or a heterocyclic five-membered ring or six-membered ring containing at least one heteroatom selected from the group consisting of S, O, and N (see above).  

Claim 4: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein:
A1 is a group having the formula IIa:
where R6 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see above);
R7 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see above);
and where R6 and R7 may together form a homocyclic five-membered ring or six-membered ring, or a heterocyclic five-membered ring or six-membered ring containing at least one heteroatom selected from the group consisting of S, O and N (see above); 
and A2 is a group having the formula IIb:
where R9 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see above);
R10 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see above);
and where R9 and R10 may together form a homocyclic five-membered ring or six-membered ring, or a heterocyclic five-membered ring or six-membered ring containing at least one heteroatom selected from the group consisting of S, O and N (see above).  

Claim 5: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein the compound is a compound of the general formula III, IV and/or V,
where Q is O or S (see above);
Z1 and Z2 are each independently of one another O or S (see above; one of Z1 and Z2 is O);
R6 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted (see above);
R7 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted (see above);
and where R6 and R7 may together form a homocyclic five-membered ring or six-membered ring, or a heterocyclic five-membered ring or six-membered ring containing at least one heteroatom selected from the group consisting of S, O and N (see above);
R9 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted (see above);
R10 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted (see above);
and where R9 and R10 may together form a homocyclic five-membered ring or six-membered ring, or a heterocyclic five-membered ring or six-membered ring containing at least one heteroatom selected from the group consisting of S, O and N (see above); 
R12 is selected from the group consisting of H, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, alkenyl, and an electron-withdrawing alkyl group having at least one C=C double bond, wherein H may be substituted by CN or F (see above);
and R13 is selected from the group consisting of H, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, alkenyl, and an electron-withdrawing alkyl group having at least one C=C double bond, wherein H may be substituted by CN or F (see above).  

Claim 6: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein R2 and R3, or R12 and R13, are each independently of one another (see above):
where n is 1, 2 or 3 (see above),
where * denotes the point of attachment of the group R2, R3, R12 and/or R13 (see above);
R16, R17, and R18 are each independently of one another selected from the group consisting of H, halogen, CN, COO-alkyl, alkyl, and alkenyl, with the proviso that R16 and R17 are not both H (see above).  

Claim 7: Hildebrandt teaches or suggests the compound as claimed in claim 1, characterized in that R2 and R3, or R12 and R13, are each independently of one another selected from the group consisting of:
where * denotes the point of attachment of the group R2, R3, R12 and/or R13, in which CN may be replaced by F.  

Claim 8: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein:
R6 and R7 are H, R9 and R10 are H, and Z2 is O (see above),
optionally where Z1 and Z2 are O (see above).  

Claim 9: Hildebrandt teaches or suggests the compound as claimed in claim 1, but not wherein the compound is selected from the claimed group.
However, the above specific compounds differ from at least claimed compounds F7, F8, and F9 in that they have an n- propyl group instead of an isobutyl group, which are isomers of a butyl group, and this group may be an alkyl group in general, including linear or branched alkyl groups.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the n-propyl group with an isobutyl group, as one of ordinary skill in the art would have made the above compounds in the expectation that similar compounds would have similar properties. See MPEP §2144.09.

Claim 10: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein group A1 is the same as group A2 (see above; compounds may be symmetric, ¶130).

Claim 11: Hildebrandt teaches or suggests an optoelectronic component comprising a first electrode (2), a second electrode (6), and a layer system (7), the layer system being arranged between the first electrode (2) and the second electrode (6), wherein at least one layer of the layer system (7) comprises at least one compound as claimed in claim 1.  

Claim 12: Hildebrandt teaches or suggests the optoelectronic component as claimed in claim 11, wherein the optoelectronic component is an organic optoelectronic component (see ¶3 and Fig. 7, ¶¶142-144).  

Claim 13: Hildebrandt teaches or suggests the optoelectronic component as claimed in claim 11, wherein the layer system (7) has at least one photoactive layer (4), optionally an absorber layer, wherein the at least one photoactive layer (4) comprises the at least one compound as claimed in claim 1 (see ¶¶142-144).

Claim 14: Hildebrandt teaches or suggests the optoelectronic component as claimed in claim 11, wherein the photoactive layer (4) is formed as a mixed layer of the at least one compound as claimed in claim 1 and at least one further compound (¶¶142-144).  

Claim 15: Hildebrandt teaches or suggests an organic optoelectronic component comprising at least one compound as claimed in claim 1 (¶3, Fig. 7, and ¶¶142-144).  

Claim 16: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein Q is S (see above).  

Claim 17: Hildebrandt teaches or suggests the compound as claimed in claim 2, wherein R1 is selected from the group consisting of phenyl (per modification starting from, e.g. prior art compound 12 in Table 1).  
Additionally, the above specific compounds differ from in that they have an n-propyl group instead the claimed specific alkyl groups, and this group may be an alkyl group in general, including linear or branched alkyl groups.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the n-propyl group with an isopropyl, isobutyl, sec-butyl, isopentyl, or tert-butyl group, as one of ordinary skill in the art would have made the above compounds in the expectation that similar compounds would have similar properties. See MPEP §2144.09.
Additionally or alternatively, the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the n-propyl group with an isopropyl, isobutyl, sec-butyl, isopentyl, or tert-butyl group, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one alkyl group for another, with reasonable expectation of success suggested by the general disclosure’s teaching of linear and branched alkyl groups as equivalent). See MPEP §2143.

Claim 18: Hildebrandt teaches or suggests the compound as claimed in claim 2, wherein Z2 is O (see above).  

Claim 19: Hildebrandt teaches or suggests the compound as claimed in claim 6, wherein R16 and R17 are CN (see above).  

Claim 20: Hildebrandt teaches or suggests the compound as claimed in claim 7, wherein R2 and R3, or R12 and R13, are identical (see above).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hildebrandt, et al., US-20130167930-A1.

Hildebrandt teaches compounds represented by general formula IIIa (see ¶¶26-43, and ¶¶53-59; trailing numbers on functional groups removed for brevity. In this case, choice of Z=bicyclic group with one Y1=O,S and another Y1=NR and preferred definitions for bd, D, in dependent claims read on the instant claims).
Alternatively, Hildebrandt teaches compounds of formula II (¶¶60-61,63-64,66 and Table 2):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


…including below as exemplary:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


The above compounds are represented by prior art general formula IIIa (¶¶26-42), with the electron acceptor blocks as described (see ¶46), and the D groups as described (see ¶47), with E group being the specific tricyclic divalent group shown above (see ¶48). However, Hildebrandt teaches in general, the E group may be a bicyclic divalent group instead of a tricyclic divalent group (see ¶¶35-40). Given that the definitions of Y1, W1, and Z1 in the groups, this immediately informs one of ordinary skill in the art that, among other E groups, the E group may be the following:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


…or, more specifically, based on the specific group above, given the definitions for Z1 and Y1 are the same:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the above tricyclic divalent group with any of the above bicyclic divalent groups, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, Hildebrandt suggests the groups as equivalents for group E). See MPEP §2143 B.
Such a modification yields compounds of the following formulae (starting from formulae @ ¶¶49-50 or prior art formula II @ ¶60):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


Such a modification yields compounds of the following formulae (starting from specific compounds of formula II @ Table 2; below is exemplary, although this rejection may be and is intended to be applied to each and every prior art specific compound, and Q may also be O):

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


In general:
Q is O or S (see definitions for Y1 @ ¶37);
R1 is selected from the group consisting of alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, and aryl (see definitions for prior art R @ ¶37);
X1 and X2 are independently of one another N or C-R4; where R4 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see definitions for prior art X3 and X4 @ ¶¶9-15);
A1 is a group having the formula Ia (see definitions for group @ ¶¶60-61),
where * denotes the point of attachment to the compound of the general formula I;
Z1 is selected from the group consisting of O, S, Se, and N-R5, where R5 is selected from the group consisting of H, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, and aryl (see definitions for X @ ¶¶60-61);
Y1 is N or C-R6, where R6 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see definitions for group Z and R @ ¶¶60-61);
Y2 is N or C-R7, where R7 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see definitions for group Y and R @ ¶¶60-61);
and where R6 and R7 may be homocyclically or heterocyclically linked to one another in the form of a ring structure (see ¶61);
R2 is selected from the group consisting of H, halogen, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, branched or linear, cyclic or open-chain alkyl, amino, aryl, heteroaryl, alkenyl, and an electron-withdrawing alkyl group having at least one C=C double bond, wherein H may be substituted by CN or F (see definitions for EWG1 and/or EWG1-T1 together);
A2 is a group having the formula Ib (see definitions for group @ ¶¶60-61),
where * denotes the point of attachment to the compound of the general formula I;
Z2 is selected from the group consisting of O, S, Se, and N-R8, where R8 is selected from the group consisting of H, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, and aryl (see definitions for X @ ¶¶60-61);
Y3 is N or C-R9, where R9 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see definitions for group Y and R @ ¶¶60-61);
Y4 is N or C-R10, where R10 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see definitions for group Z and R @ ¶¶60-61);
and where R9 and R10 may be homocyclically or heterocyclically linked to one another in the form of a ring structure (see ¶61);
and R3 is selected from the group consisting of H, halogen, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, branched or linear, cyclic or open-chain alkyl, amino, aryl, heteroaryl, alkenyl, and an electron-withdrawing alkyl group having at least one C=C double bond, wherein H may be substituted by CN or F (see definitions for EWG1 and/or EWG1-T1 together).

Claim 2: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein: R1 is selected from the group consisting of ethyl, propyl, butyl, branched alkyl, and aryl (see definitions for R; alkyl in general suggests ethyl, propyl, butyl, branched alkyl, and C6 aryl suggest phenyl. See also specific compounds); and where Z1 and Z2 are each independently of one another O or S (see definitions for X @ ¶¶60-61).

Claim 3: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein the compound is a compound of the general formula II,
where n is 0, 1 or 2 and m is 0, 1 or 2 (from prior art general formula I, or 0 from prior art general formula II / specific compounds);
Q is O or S (see above);
Z3 and Z4 are each independently of one another selected from the group consisting of O, S, Se, and N-R11, where R11 is selected from the group consisting of H, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, and aryl (see above);
R12 is selected from the group consisting of H, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, alkenyl, and an electron-withdrawing alkyl group having at least one C=C double bond, wherein H may be substituted by CN or F (see above);
R13 is selected from the group consisting of H, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, alkenyl, and an electron-withdrawing alkyl group having at least one C=C double bond, wherein H may be substituted by CN or F (see above); 
Y5 is N or C-R14, where R14 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted; Y6 is N or C-R15, where R15 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted (see above);
Y7 is N or C-R16, where R16 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted (see above);
Y8 is N or C-R17, where R17 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted (see above);
and where respectively R14 and R15, and/or R16 and R17, may together form a homocyclic five-membered ring or six-membered ring, or a heterocyclic five-membered ring or six-membered ring containing at least one heteroatom selected from the group consisting of S, O, and N (see above).  

Claim 4: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein:
A1 is a group having the formula IIa:
where R6 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see above);
R7 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see above);
and where R6 and R7 may together form a homocyclic five-membered ring or six-membered ring, or a heterocyclic five-membered ring or six-membered ring containing at least one heteroatom selected from the group consisting of S, O and N (see above); 
and A2 is a group having the formula IIb:
where R9 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see above);
R10 is selected from the group consisting of H, halogen, alkoxy, branched or linear, cyclic or open-chain alkyl, alkenyl, and aryl, wherein H may in each case be substituted (see above);
and where R9 and R10 may together form a homocyclic five-membered ring or six-membered ring, or a heterocyclic five-membered ring or six-membered ring containing at least one heteroatom selected from the group consisting of S, O and N (see above).  

Claim 5: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein the compound is a compound of the general formula III, IV and/or V,
where Q is O or S (see above);
Z1 and Z2 are each independently of one another O or S (see above);
R6 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted (see above);
R7 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted (see above);
and where R6 and R7 may together form a homocyclic five-membered ring or six-membered ring, or a heterocyclic five-membered ring or six-membered ring containing at least one heteroatom selected from the group consisting of S, O and N (see above);
R9 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted (see above);
R10 is selected from the group consisting of H, halogen, alkoxy, alkyl, and alkenyl, wherein H may in each case be substituted (see above);
and where R9 and R10 may together form a homocyclic five-membered ring or six-membered ring, or a heterocyclic five-membered ring or six-membered ring containing at least one heteroatom selected from the group consisting of S, O and N (see above); 
R12 is selected from the group consisting of H, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, alkenyl, and an electron-withdrawing alkyl group having at least one C=C double bond, wherein H may be substituted by CN or F (see above);
and R13 is selected from the group consisting of H, alkoxy, alkyl, fluorinated alkyl, partially fluorinated alkyl, alkenyl, and an electron-withdrawing alkyl group having at least one C=C double bond, wherein H may be substituted by CN or F (see above).  

Claim 6: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein R2 and R3, or R12 and R13, are each independently of one another (see above):
where n is 1, 2 or 3 (see above),
where * denotes the point of attachment of the group R2, R3, R12 and/or R13 (see above);
R16, R17, and R18 are each independently of one another selected from the group consisting of H, halogen, CN, COO-alkyl, alkyl, and alkenyl, with the proviso that R16 and R17 are not both H (see above).  

Claim 7: Hildebrandt teaches or suggests the compound as claimed in claim 1, characterized in that R2 and R3, or R12 and R13, are each independently of one another selected from the claimed group:
where * denotes the point of attachment of the group R2, R3, R12 and/or R13, in which CN may be replaced by F.  

Claim 8: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein:
R6 and R7 are H, R9 and R10 are H, and Z2 is O (see above),
optionally where Z1 and Z2 are O (see above).  

Claim 9: Hildebrandt teaches or suggests the compound as claimed in claim 1, but not wherein the compound is selected from the claimed group.
However, the above specific compounds differ from at least claimed compounds F12 in that they have a thiophene group instead of a furan group; however, X may be O or S in general (see ¶¶60-61).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the thiophene group with a furan group, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143.

Claim 10: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein group A1 is the same as group A2 (see above; compounds may be symmetric, ¶130).

Claim 11: Hildebrandt teaches or suggests an optoelectronic component (see ¶25, 43 and Fig. 4, ¶¶208-214) comprising a first electrode (2), a second electrode (6), and a layer system (7), the layer system being arranged between the first electrode (2) and the second electrode (6), wherein at least one layer of the layer system (7) comprises at least one compound as claimed in claim 1.  

Claim 12: Hildebrandt teaches or suggests the optoelectronic component as claimed in claim 11, wherein the optoelectronic component is an organic optoelectronic component (see ¶25, 43 and Fig. 4, ¶¶208-214, and ¶¶81-93).  

Claim 13: Hildebrandt teaches or suggests the optoelectronic component as claimed in claim 11, wherein the layer system (7) has at least one photoactive layer (4), optionally an absorber layer, wherein the at least one photoactive layer (4) comprises the at least one compound as claimed in claim 1 (see ¶¶208-214 and ¶¶81-93).

Claim 14: Hildebrandt teaches or suggests the optoelectronic component as claimed in claim 11, wherein the photoactive layer (4) is formed as a mixed layer of the at least one compound as claimed in claim 1 and at least one further compound (¶¶208-214, and ¶¶81-93).  

Claim 15: Hildebrandt teaches or suggests an organic optoelectronic component comprising at least one compound as claimed in claim 1 (see ¶25, 43 and Fig. 4, ¶¶208-214, and ¶¶81-93).  

Claim 16: Hildebrandt teaches or suggests the compound as claimed in claim 1, wherein Q is S (see above).  

Claim 17: Hildebrandt teaches or suggests the compound as claimed in claim 2, wherein R1 is selected from the group consisting of phenyl (per modification starting from, e.g. prior art compound cited above).  
Additionally, the above specific compounds differ from in that they have a phenyl group instead the claimed specific alkyl groups, and R group in the general disclosure, and this group may be an alkyl group in general, including linear or branched alkyl groups (see ¶¶60-61 and general disclosure).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the phenyl / R group with an isopropyl, isobutyl, sec-butyl, isopentyl, or tert-butyl group, as one of ordinary skill in the art would have made the above compounds in the expectation that similar compounds would have similar properties. See MPEP §2144.09.
Additionally or alternatively, the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the phenyl / R group with an isopropyl, isobutyl, sec-butyl, isopentyl, or tert-butyl group, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one alkyl group for another, with reasonable expectation of success suggested by the general disclosure’s teaching of linear and branched alkyl groups as equivalent). See MPEP §2143.

Claim 18: Hildebrandt teaches or suggests the compound as claimed in claim 2, wherein Z2 is O (see above).  

Claim 19: Hildebrandt teaches or suggests the compound as claimed in claim 6, wherein R16 and R17 are CN (see above).  

Claim 20: Hildebrandt teaches or suggests the compound as claimed in claim 7, wherein R2 and R3, or R12 and R13, are identical (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721